DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on October 28, 2022 for the patent application 16/687,846 filed on November 19, 2019. Claims 1, 4-7, 9 and 10 are amended. Claim 3 is cancelled. Claims 11-13 are new. Claims 1, 2 and 4-13 are pending. The first office action of July 28, 2022 is fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 and 4-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 11 are directed to “a computer-readable non-transitory storage medium” (i.e. a machine), claims 9 and 12 are directed to “an information providing method” (i.e. a process), and claims 10 and 13 are directed to “an information providing device” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “providing information,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“acquiring physical information of a user; and 
determining whether or not it is effective to apply an assistance device assisting in a personal motion to the user on the basis of the acquired physical information;
detecting landing timings of a foot of the user using the physical information; 
determining whether there is a periodicity in a walking motion of the user in the basis of intervals between the landing timings; and 
determining that it is effective to apply the assistance device to the user in a case where it is determined that there is the periodicity in the walking motion of the user.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computer;” and “a processor,” are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). In other words the claimed “providing information,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computer;” and “a processor,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that this is a generic, well-known, and conventional data gathering computing elements, Applicant’s specification discloses this in a manner that indicates that the additional element is sufficiently well-known that the specification does not need to describe the particulars of such an additional element to satisfy 35 U.S.C. § 112(a). Furthermore, “a computer” as described in para. [0041] of the written description of the specification as originally filed discloses the following: “[0041] The terminal device 20 is a device that is used by a user. Examples of the terminal device 20 include a mobile phone such as a smartphone, a tablet computer, a notebook computer, or a desktop computer.”
In other words, the Applicant’s specification discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2 and 4-8 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2 and 4-8 are also rejected under 35 U.S.C. § 101, based on their respective dependency to claim 1. Therefore, claims 1, 2 and 4-13 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on October 28, 2022 related to claims 1, 2 and 4-13 are fully considered, but are not persuasive. 

The Patentable Subject Matter Rejection 
The Applicant respectfully argues “In particular, the claims do not recite mental processes because the claims, under their broadest reasonable interpretation, do not cover performance in the mind but for the recitation of generic computer components.”
The Examiner respectfully disagrees. MPEP §2106 III. Mental Processes, C. A Claim That Requires a Computer May Still Recite a Mental Process, explicitly provides that “Claims can recite a mental process even if they are claimed as being performed on a computer.” As such, the argument is not persuasive. 

The Applicant respectfully argues “For instance, independent claims 1, 9, and 10 recite: "acquire physical information of a user; and determine whether or not it is effective to apply an assistance device assisting in a personal motion to the user on the basis of the physical information, wherein the assistance device is a walking assistance device, and the program is configured to cause the computer to: detect landing timings of a foot of the user using the physical information; determine whether there is a periodicity in a walking motion of the user on the basis of intervals between the landing timings; and determine that it is effective to apply the assistance device to the user in a case where it is determined that there is the periodicity in the walking motion of the user," as set forth in independent claim 1, and similarly set forth in independent claims 9 and 10. These acts require action by a processor and cannot be practicably applied in the mind.”
The Examiner respectfully disagrees. MPEP §2106 III. Mental Processes, C. A Claim That Requires a Computer May Still Recite a Mental Process, further provides:
“In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.”
In the present case, it is reasonably interpreted that any or all of scenarios 1-3 are taking place. As such, the claim is considered to recite a mental process. Therefore, the argument is not persuasive. 

The Applicant respectfully argues “Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Additionally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, contrary to the Office's contention, the claims are eligible because they do not recite a judicial exception. In view of at least the foregoing it is evident that claims 1-10 fall within the ambit of 35 U.S.C. § 101 since the subject claims are not direct to a judicial exception. Accordingly, withdrawal of this rejection is respectfully requested.”
The Examiner respectfully disagrees. “Certain methods of organizing human activity,” includes following rules or instructions. The Applicant’s “determining steps” are the rules or instructions being carried out to achieve the Applicant’s abstract idea As such, the argument is not persuasive. Therefore, the claim rejections under 35 U.S.C. § 101 are not withdrawn. 

The Novelty Rejection
The Applicant respectfully argues “Independent claims 1, 9, and 10, as amended, recite similar elements, namely: "... wherein the assistance device is a walking assistance device, and the program is configured to cause the computer to: detect landing timings of a foot of the user using the physical information; determine whether there is a periodicity in a walking motion of the user on the basis of intervals between the landing timings; and determine that it is effective to apply the assistance device to the user in a case where it is determined that there is the periodicity in the walking motion of the user," as recited in independent claim 1, and similarly recited in independent claims 9 and 10. Yokoya et al. fails to disclose, teach, or suggest at least these elements as set forth in the subject claims. 
Yokoya et al. nevertheless fails to disclose, teach, or suggest: wherein the assistance device is a walking assistance device, and the program is configured to cause the computer to: detect landing timings of a foot of the user using the physical information; determine whether there is a periodicity in a walking motion of the user on the basis of intervals between the landing timings; and determine that it is effective to apply the assistance device to the user in a case where it is determined that there is the periodicity in the walking motion of the user, as recited in independent claim 1, and similarly recited in independent claims 9 and 10. 
In view of at least the foregoing it is evident that independent claims 1, 9, and 10 patentably distinguish over Yokoya et al. as the cited documents fails to disclose, teach, or suggest each and every element recited in the independent claims (and claims that depend there from). Accordingly, withdrawal of this rejection is respectfully requested.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the claim rejections under 35 U.S.C. § 102 are withdrawn. 

The Indefiniteness Rejection
The Applicant respectfully argues “Claims 1-9 are amended to particularly point out and distinctly claim the subject matter so that persons having ordinary skill in the art understand the subject matter thereof with reasonable certainty. Accordingly, withdrawal of this rejection is respectfully requested..”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the claim rejections under 35 U.S.C. § 112 are withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841. The examiner can normally be reached Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/Robert P Bullington, Esq./
Primary Examiner, Art Unit 3715